DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s corrections to claim objections for claims 1 and 13 made on 05/19/2022 has been considered and the objection to the claims is withdrawn.
In view of the amendments and arguments filed 07/15/2022, the previous rejection to claim(s) 1-2, 5-14, and 17-24 under 35 U.S.C. 103 is/are withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Michael Tieff (Reg. # 57,845) on 08/02/2022.

The application has been amended as follows: 

1. (Currently Amended) A for data transmission, comprising: 
transmitting, by a terminal, data to a base station on one or more normal resources; and 
transmitting, by the terminal, the data to the base station on one or more potential resources, in response to that the base station adjusts a configuration for the normal resources and thus the normal resources [[is]] are unable to be used for data transmission, or in response to that repeated transmissions with a configured quantity is unable to be completed on the normal resources; 
wherein: 
the normal resources and the potential resources are resources which are used for data transmission and semi-statically configured for the terminal by the base station, the potential resources are also a third type of resources between the base station and other terminals, and the third type of resources refers to resources dynamically scheduled by the base station to the other terminals; and in response to that the normal resources are unavailable and the potential resources are not used by other terminals as the third type of resources, the terminal determines the potential resources to be used for data transmission in a same manner as the base station.

9. (Currently Amended) The method according to claim 1, wherein before the transmitting, by the terminal, the data to the base station on one or more potential resources, the method further comprises: 
determining, by the terminal, the 

13. (Currently Amended) A terminal, comprising: 
a processor configured to read a program in a memory to: 
process data according to requirements of a transceiver; and 
the transceiver configured to receive and transmit the data under control of the processor, and configured to: 
transmit the data to a base station on one or more normal resources; and 
transmit the data to the base station on one or more potential resources, in response to that the base station adjusts a configuration for [[of]] the normal resources and thus the normal resources [[is]] are unable to be used for data transmission, or in response to that repeated transmissions with a configured quantity is unable to be completed on the normal resources; 
wherein the normal resources and the potential resources are resources which are used for data transmission and semi-statically configured for the terminal by the base station, and the potential resources are also resources between the base station and other terminals; and in response to that the normal resources are unavailable and the potential resources are not used by other terminals as a third type of resources, the base station and the terminal determine the potential resources to be used for data transmission in the same manner, and the third type of resources refers to resources dynamically scheduled by the base station to the other terminals.

21. (Currently Amended) The terminal according to claim 13, wherein before the transceiver transmits data to the base station on the potential resources, the processor is further configured to:
determine the 
wherein the pattern is determined according to a position of a normal transmission opportunity (TO) occupied by a first transmission of the data and/or a position of the normal resources adjusted by the base station.

23. (Currently Amended) The terminal according to claim 21, wherein the potential resources are in [[the]] a same configured period as the normal TO occupied by the first transmission.  

24. (Currently Amended) The terminal according to claim 21, wherein a time interval between a time position of the normal TO occupied by the first transmission of the data and a time position of [[the]] a first potential resource is larger than K2, and K2 is a predetermined value.

Allowable Subject Matter
Claims 1-2, 5-14, and 17-24 renumbered to 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “the normal resources and the potential resources are resources which are used for data transmission and semi-statically configured for the terminal by the base station, the potential resources are also a third type of resources between the base station and other terminals, and the third type of resources refers to resources dynamically scheduled by the base station to the other terminals; and in response to that the normal resources are unavailable and the potential resources are not used by other terminals as the third type of resources, the terminal determines the potential resources to be used for data transmission in a same manner as the base station” (claims 1 and 13) filed 07/15/2022, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Bae et al. (US 2020/0146032 A1) (previously cited), which is directed to Method and apparatus for performing uplink transmission in a wireless communication system; and teaches a UE transmits UL data to a base station via at least one grant-free resource. When the base station changes on or more grant-free resources, i.e., from an UL resource to a DL resource, the UE cannot use the corresponding grant-free resource for UL data transmission anymore. Therefore, the UE uses one or more fall-back resources for the UL data transmission. Alternatively, the base station configures information on resources to be used by the UE at different times with respect to repetition transmission. The grant-free transmission scheme is a scheme where the UE performs UL transmission without receiving a grant by performing UL transmission based on a semi-static resource scheduling and the grant-free configuration includes fall-back resources and grant-free resources. However, the fall-back resources have different locations/indexes configured for different UEs. (Fig. 6, [0100], [0149]-[0150], [0266], [0333]-[0334], [0336], [0338]-[0340], [0346], [0349]-[0352], [0454]);
Shimezawa et al. (US 2020/0059960 A1) (previously cited), which is directed to Communication apparatus, base station apparatus, method, and recording medium; and teaches a grant-free transmission available resource includes resources 50A and 50B for a URLLC terminal. Resources 50B overlap with grant-based transmission resources 60 used by an eMBB terminal. Grant-based transmission resources are dynamically set and grant-free transmission available resources are quasi-statically set. The URLLC terminal performs two grant-free transmissions in an eMBB frame #n according to whether or not there is an interference between the overlapped grant-free transmission available resources and the grant-based transmission resources. However, the grant-based transmission resources dynamically configured for the eMBB terminal cannot be used by the URLLC terminal. (Figs. 9-10, [0063], [0082], [0114], [0116], [0118]-[0119]); and 
Lee et al. (US 2019/0059084 A1), which is directed to Resolving slot format conflicts for wireless systems; and teaches a slot configuration 300 includes a configured slot format 325 comprising semi-static slot configuration 310 that dynamically replaces flexible resources 335 with a dynamic slot configuration 315. However, the different resources are configured for the same UE. (Fig. 3, [0114]-[0117]); and
Parolari et al. (US 2008/0259880 A1), which is directed to Method of allocating uplink radio resources; and teaches several mobile devices share the same uplink timelots. A base station may dynamically allocate which device can use an uplink timeslot and semi-statically assign grants of radio resources to the device. However, the dynamic allocation of timeslots refers to changing permission to using the resources that have already been assigned to a user and are shared with other users. ([0004]). 

Neither Bae nor Shimezawa, Lee, or Parolari, taken alone or in any reasonable combination, teach the claims as amended, i.e., “the normal resources and the potential resources are resources which are used for data transmission and semi-statically configured for the terminal by the base station, the potential resources are also a third type of resources between the base station and other terminals, and the third type of resources refers to resources dynamically scheduled by the base station to the other terminals; and in response to that the normal resources are unavailable and the potential resources are not used by other terminals as the third type of resources, the terminal determines the potential resources to be used for data transmission in a same manner as the base station” (claim 1 and 13), in conjunction with other limitations recited in the claims.
	Therefore claims 1-2, 5-14, and 17-24 renumbered to 1-20 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478